DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/15/2022.
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
With regard to the newly amended/added claims 3, 12, and 13,
While applicant has identified where applicant believes support for this claim features is found, the Examiner respectfully disagrees and directs applicant’s attention to the rejections found below.
With regard to the arguments on pages 7-12 directed towards Payne (US 4,128,803),
First, the Examiner notes that applicant identifies benefits from the disclosure with regard to the argued claim features, but the Examiner respectfully notes that these benefits do not overcome the rejection under 102(a)(1) in view of the above reference. While applicant may have certain benefits, the prior art still reasonably anticipates the claim features for the reasons stated below.
Applicant then argues that Payne is completely silent on using the B channel, which is to determine Earth’s magnetic field.  The Examiner respectfully notes that applicant does not claim a B channel, and applicant does not claim the determination of Earth’s magnetic field. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Instead, applicant claims processing the receiver signal to produce a movement signal which is sensitive to a movement of a sensor head of the metal detector relative to Earth’s magnetic field.  Meaning, what applicant is claiming is that the receive signal must be processed to produce a movement signal, and this movement signal must be sensitive, in some reasonable manner, to the movement of the of sensor head relative to Earth’s magnetic field.  Payne explains on lines 60-68 of column 4 that the reactive and eddy current components of the signal generated by the system are present when there is relative movement between the target and the transmit/receiver coils. Payne therefore discloses a movement signal that is sensitive to movement of the detection head.  This movement is reasonable “relative” to Earth’s magnetic field because this signal is sensitive to the Earth’s magnetic field because 1) any movement inside Earth’s magnetic field can reasonably said to be relative to or related to Earth’s magnetic field, and 2) the demodulation performed on the system produces a DC component similar to applicant.  Payne explains on lines 50-52 of column 4 “In general, the output of the "X" synchronous demodulator 17 consists of two DC (direct current) voltages.”  Applicant explains in paragraph [0030] “In one embodiment, it utilises a demodulated direct current (DC) or quasi DC channel (also known as a B channel) which is sensitive to the induced Electromotive Force (EMF) signal from movement of a search coil relative to the magnetic field of the earth.”  As such, in light of applicant’s disclosure, a demodulated signal into a demodulated DC current signal is reasonably a movement signal  sensitive to movement relative to the magnetic field of the earth.  Further note that given the similarities of Payne and the instant application, it is reasonable to conclude that Payne discloses the claim features given that both use a similar type of detection head, and both obtain a demodulated DC signal that is sensitive to movement.  Note MPEP 2112(V) explains that “V.    ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).”
Here, applicant has not provided any evidence that the demodulated DC signal of Payne cannot reasonably be the movement signal sensitive to movement of the sensor head relative to Earth’s magnetic field as claimed. 
Applicant argues that there is no mention of Earth’s magnetic field in Payne, but the Examiner respectfully notes that there is no requirement that Payne mention Earth’s magnetic field.  The movement signal is sensitive to movement of the sensor head relative to Earth’s magnetic field as explained above, and such a feature is a property of the system. 
Applicant argues that there is no determination of the movement of the sensor head of the metal detector in Payne, but the Examiner respectfully notes that applicant is not claiming a determination of the movement of the sensor head as argued.  Claim 1 recites “processing the receiver signal to produce a movement signal which is sensitive to a movement of a sensor head of the metal detector relative to Earth’s magnetic field.” As such, what is required is for the system to process the receiver signal and, based on this signal, to produce a movement signal which is sensitive to a movement of a sensor head of the metal detector relative to Earth’s magnetic field.  However, producing a movement signal in the above manner does not require the actual determination of movement.  That stated, the movement signal of Payne is reasonably a determination of movement because the signal is indicative of the movement of the sensor head.  Any change in this movement signal is a determination that movement has occurred. 
Applicant lastly argues that there is no teaching or suggestion in Payne of measuring Earth’s magnetic field, thus there can be no teaching or suggestion of utilizing the measurement of Earth’s magnetic field to determine a movement of a metal detector. The Examiner respectfully disagrees and notes that none of the above features are claimed. Applicant does not claim or require that the measurement of Earth’s magnetic field itself, and applicant does not claim or require that this measurement then be used to determine a movement of a metal detector. As explained above, the only requirement with regard to Earth’s magnetic field is that the movement signal must be sensitive to movement that is relative to Earth’s magnetic field. However, reciting that something is relative to Earth’s magnetic field is not the same thing as determining Earth’s magnetic field.  
As such, the Examiner respectfully disagrees with applicant.  
The remaining arguments are moot as the remaining references argued by applicant are not being applied in this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 3,
The phrase “confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response” on lines 2-4 lacks proper written description and introduces new matter.
First, the original disclosure does not original disclose “confirming the movement signal” itself as claimed.  The Examiner acknowledges that paragraph [0047] explains that a G channel may be used to further confirm the results of the B channel, and that applicant also identifies certain changes in the G channel relative to the altitude position of the coil.  However, as best understood, this disclosure addressed how there is a relationship between movement of the coil and the G channel signal.  As such, applicant may intend to confirm changes in the movement  signal are due to movement, but this is not the same as confirming the signal itself.  Confirming the signal itself reasonably encompasses other types of confirmation, such as whether the signal contains errors due to various sources of error.  Applicant does not originally disclose this, and as such, this feature introduces new matter.
To the extent that applicant intends the above feature to mean that applicant is confirming movement indicated by the movement signal, the Examiner respectfully notes that applicant does not originally explain how applicant uses any of this information to confirm the movement signal using the ground channel.  Applicant does note certain changes that can occur in the G channel if movement occurs, but applicant never explains how this information is used to “confirm” the movement signal as claimed.  Applicant does not explain what applicant does with this information from the G channel to confirm the movement signal, and applicant does not reasonably explain what the confirming process would include.  For example, applicant does not explain if merely providing a G channel signal that changes is sufficient to “confirm” the movement signal, or if the G channel signal must be used in some manner.  To that extent, applicant does not explain if applicant compares the G channel output to a threshold, or performs some other mathematical analysis to identify that movement has occurred. Applicant further does not explain if this would be considered sufficient to “confirm” the movement signal, or if another analysis is necessary.  The Examiner acknowledges that paragraph [0048] does disclose analyzing the movement signal and comparing it with “the” threshold signal, but this threshold signal is threshold (15), which is a threshold for the B channel and not the G channel.  Applicant does not disclose a G channel threshold or how this channel is used in the claimed manner.  Applicant does not provide flow charts, formulas, or any reasonable explanation to address how applicant is confirming the movement signal.  As such, this feature lacks proper written description.
As to Claim 12,
The phrase “assessing an amplitude of the Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field to determine a speed of the sensor head of the metal detector” on lines 2-4 lacks proper written description and introduces new matter.  The Examiner acknowledges that applicant discloses that the amplitude of the B channel response is for a slow speed is much less than an amplitude of a B channel response for a fast speed in paragraph [0034].  However, applicant does not reasonably explain what applicant does with this information in order to determine a speed of the sensor head of the metal detector.  Applicant does not reasonably explain by way of flow chart, formula, or other reasonable explanation what applicant is doing with the above noted amplitude differences in order to determine a speed as claimed.  For example, even within one of the identified slow, normal, or fast speeds discussed in the above paragraph, there will be different amplitudes for the B channel response.  As such, merely having amplitude differences is not sufficient to reasonably establish how applicant determines a speed.  Applicant does not state, for example, that thresholds or any other manner is used to identify which speed range the movement of the head is in.  Furthermore, applicant is claiming that the actual speed is determined, but applicant does not originally disclose how amplitudes of the B channel response can be used to determine a specific speed of movement for the sensor head.  A specific speed would be one not just found within a slow, normal, or fast speed range, but rather would be the actual specific speed of movement.  Applicant does not disclose how the amplitudes can be used to find the speed of the head, and as such, this phrase lacks proper written description.
As to Claim 13,
The phrase “assessing a FFT of the Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field; wherein in the FFT, peaks with higher amplitudes at higher frequency indicates a faster movement than peaks with lower amplitudes at lower frequency” on lines 2-5 introduces new matter.
At issue here is that Claim 1 recites that the DC or quasi DC channel is “produced by demodulating the receive signal.”  As such, the DC or quasi DC channel have already been demodulated. Claim 13 recites assessing a FFT “of the Direct Current (DC) or quasi DC channel.”  This statement reasonably means that applicant is taking an FFT of the channel itself.  However, applicant does not originally disclose taking an FFT of the channel after it has been demodulated. Applicant’s original disclosure explains that Figure 2 shows “a typical demodulated B channel response … in both time domain and frequency domain.”  Paragraph [0034] explains Figure 1 shows a B channel signal, and that a corresponding FFT of the B channel signal shows different peaks for higher and lower frequencies.  However, the B channel signal has not been demodulated yet.  Paragraph [0035] explains that the frequency domain response shown in Figure 2 is the FFT of the time domain signal also shown in Figure 2.  It is known to use an FFT for the purposes of demodulation, and as best understood, applicant is using the FFT for the purpose of demodulation to obtain the demodulated frequency response shown in Figure 2.  This demodulated response is equivalent to what applicant claims in the last paragraph of Claim 1 where applicant uses demodulation to obtain the DC or quasi DC channels.  Claim 13 however is claiming assessing an FFT of the DC or quasi DC channel, which is essentially stating assessing an FFT of a signal or channel that has already been demodulated as required by Claim 1.  Applicant does not originally disclose assessing an FFT of an already demodulated signal.  Instead, as best understood, applicant is using the FFT to obtain a demodulated signal, and then assesses the already demodulated signal for the frequencies as claimed.  As such, this phrase introduces new matter.  For the purpose of compact prosecution, the Examiner is interpreting this phrase to mean that an FFT is used to obtain the demodulation, and that this demodulated signal is assessed as claimed.  
Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for  “confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response” on lines 2-4 of Claim 3. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response.  This is a scope of enablement rejection because the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)

As to factor (A), the Examiner notes that claim is 3 are unbounded.  Applicant has not provided any explanation as to how applicant is implementing confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response” on lines 2-4 of Claim 3 and as such claim 3 would cover any and every way possible to accomplish the above claim feature.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  
Applicant does not provide any example of how applicant confirms the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response as claimed.  The specification is silent as to how any specific process, formula, flow chart, or other reasonable explanation to demonstrate not just how applicant’s device decides to or otherwise implements confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response. Applicant explains in paragraph [0047] that a G channel may be used to further confirm the results of the B channel, and that applicant also identifies certain changes in the G channel relative to the altitude position of the coil.  However, as best understood, this disclosure addressed how there is a relationship between movement of the coil and the G channel signal, and no further explanation is provided as to what applicant does with this information in order to confirm the movement signal as claimed. Applicant generically discloses various devices with features like instruction code that can be used to implement the device in paragraph [0057], but applicant does not reasonably provide any specific working example to demonstrate how the device operates to reasonably confirm the movement signal, including how any of the features described in paragraph [0057] are used to implement this claim feature. The Examiner acknowledges that paragraph [0048] does disclose analyzing the movement signal and comparing it with “the” threshold signal, but this threshold signal is threshold (15), which is a threshold for the B channel and not the G channel.  Applicant does not disclose a G channel threshold or how this channel is used in the claimed manner.  Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed features.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  
Applicant provides no examples or explanation as to how applicant is implementing the above claim features as explained above.  Thus, one having ordinary skill in the art would have to independently develop the software and/or hardware for the device needed to perform or accomplish the claimed functions.  A person of ordinary skill in the art would have to independently figure out what applicant means by stating that confirming the movement signal with the ground channel, and how the G channel can be used to the confirm the movement signal, including identifying all reasonable instances when the G channel does indicate movement, when the G channel does not indicate movement, how to address issues when the G channel incorrectly does or does not indicate movement, along with identifying any formulas necessary to implement the above feature. 
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed features encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claim 3 is rejected under 35 U.S.C. §112 (1st ¶) for lacking an enabling disclosure commensurate with the scope of the claims.
 (Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02. In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (US 4,128,803).
As to Claim 1,
Payne discloses A method to determine a movement of a metal detector, the method comprising: transmitting a transmit magnetic field based on a transmit signal using a transmitter (10),(11) (Figure 1); receiving a receive magnetic field due to the transmit magnetic field using a receiver (12),(14) (Figure 1); producing a receive signal based on the receive magnetic field (output of (14)) (Figure 1); and processing the receive signal to produce a movement signal which is sensitive to a movement of a sensor head of the metal detector relative to the Earth's magnetic field (output of synchronous demodulators (16) and/or (17) and/or (28)); and the movement signal is produced by demodulating the receive signal to produce a Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field (Column 4, Lines 50-52), (Column 3, Lines 9-69), (Column 4, Lines 1-17), (Column 5, Lines 46-50), (Column 6, Lines 9-12 and 40-68), (Column 7, Lines 1-25).
(Note: The above system uses the movement signal to initially generate an audible indication when a target is found, and based on this indication, and thus the movement signal, an operating parameter is updated by changing the position of switch (24), which then further changes the output of amplifier (40) and track and hold circuit (41) which helps pinpoint the location of the target. As such, the operating parameters of the amplifier and switch are adjusted based on the movement signal.) 
As to Claim 3,
Payne discloses confirming the movement signal using a ground channel, wherein the ground channel is produced by demodulating the receive signal to detect a ground response (Column 4, Lines 60-63 / note the X and R channels will have outputs when there is relative movement of the sensor head), (Column 5, Lines 37-41 / note ground effects).
(Note: applicant does not reasonably explain how the ground channel is used to confirm the movement signal, and the Examiner notes that either the X or R channel output can reasonably confirm the movement signal by providing an indication that movement has indeed occurred, thus confirming movement.)
As to Claim 4,
Payne discloses the receive signal comprises an induced signal due to the movement of the sensor head relative to the Earth's magnetic field (Column 4, Lines 60-68 / note the receive signal changes based on movement of the head which must be relative to the Earth’s magnetic field).
As to Claim 10,
Payne discloses A metal detector to detect a target in a soil, the metal detector comprising: a transmitter (10),(11) for transmitting a transmit magnetic field based on a transmit signal (Figure 1); a receiver (12),(14) for receiving a receive magnetic field due to the transmit magnetic field (Figure 1); a processor (all remaining elements in Figure 1) for producing a receive signal (output of (14)) based on the receive magnetic field (Figure 1); and for processing the receive signal to produce a movement signal (output of synchronous demodulators (16) and/or (17) and/or (28))which is sensitive to a movement of a sensor head of the metal detector relative to the Earth's magnetic field (Figure 1); and the movement signal is produced by demodulating the receive signal to produce a Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field (Column 4, Lines 50-52), (Column 3, Lines 9-69), (Column 4, Lines 1-17), (Column 5, Lines 46-50), (Column 6, Lines 9-12 and 40-68), (Column 7, Lines 1-25).
(Note: The above system uses the movement signal to initially generate an audible indication when a target is found, and based on this indication, and thus the movement signal, an operating parameter is updated by changing the position of switch (24), which then further changes the output of amplifier (40) and track and hold circuit (41) which helps pinpoint the location of the target. As such, the operating parameters of the amplifier and switch are adjusted based on the movement signal.) 
As to Claim 12,
Payne discloses assessing an amplitude of the Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field to determine a speed of the sensor head of the metal detector (Column 8, Lines 3-7).
(Note: Payne performs the above claim feature where it identifies that the waveforms will change based on movement velocity, and reasonably determines a generalized speed of slower or faster as disclosed in the above section. This is reasonable in light of applicant’s disclosure where applicant explains three different speed ranges of slower, normal, or faster in paragraph [0034]) as the speeds for the sensor head.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 4,128,803) in view of Candy (US 2009/0315707).
As to Claim 13,
Payne discloses assessing the demodulated Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field (Column 8, Lines 3-7 / note Payne has identified that movement will change the signal in the channel); wherein in the demodulated Direct Current (DC) or quasi DC channel, peaks with higher amplitudes at higher frequency indicates a faster movement than peaks with lower amplitudes at lower frequency (Column 8, Lines 3-7 / note: this is a property of the system as peaks with higher amplitudes at higher frequency would reasonably indicate a faster movement than peaks with lower amplitudes at lower frequency, especially given the similarities between Payne and the instant application).
Payne does not disclose assessing a FFT of the Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field; wherein in the FFT, peaks with higher amplitudes at higher frequency indicates a faster movement than peaks with lower amplitudes at lower frequency.
Candy discloses using an FFT for the purpose of synchronous demodulation for a metal detector signal (Paragraph [0011]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Payne to include using an FFT for the synchronous demodulator as the synchronous demodulator to therefore include assessing a FFT of the Direct Current (DC) or quasi DC channel that is sensitive to the movement of the sensor head relative to the Earth's magnetic field; wherein in the FFT, peaks with higher amplitudes at higher frequency indicates a faster movement than peaks with lower amplitudes at lower frequency given the above disclosure of Candy in order to advantageously reduce broad-band electronic noise and environmental magnetic interference (Paragraph [0011]), as well as to utilize a demodulation technique that is fast and eliminates the need for additional physical components needed for demodulation other than those needed to implement the FFT equation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858